Title: To James Madison from Daniel Carroll, 21 December 1791
From: Carroll, Daniel
To: Madison, James


Dear Sr.Decr. 21.91
You may hear something on the Subject of a memorial from some of the proprietors respecting D. Carroll of Duddington’s House, & otherwise in favor of Majr L’Enfant; I feel for the Chagrin this must give the president, particularly at this time. Astonishing that persons under their circumstances wou’d not avoid wounding his feelings.
I must mention a Circumstance to you & leave it to yr. discretion according to circumstances. In the draft of the Bill we sent to the Assembly, the Clerk was to be appointed during the pleasure of the Commissioners, with a Clause makeing the records in the least manner possible expensive on the transfers of property. It was alterd on its passage to be during good behaviour to make it independent & with respect to the mode of transfers more profitable—a very great Struggle was made in both Houses to vest in the Govr. & Council the appointment. Report says with appearance of probability that Col Forrest was to have been a Candidate before the Govr & Council.
I hope I do not trespass on yr. friendship or propriety. Yrs &ca
D Carroll
